Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1-20 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of  S2-1906117 with TS23.501, TS23.502, TS23.503, S2-1906039, S2-190603 and S2-1906169 was demonstrated to have taught or suggested several of the features found in independent claims 1 and 13.  Claims 4 and 14 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 was allowed. (See previous office action mailed 06/24/2021).
Applicants have amended claims 1, 3, 6, 8, 11, 13, 15, 16, 18 and 19. 
 The prior art of record, either alone or in combination, fails to teach the following features, when taken in context of the entire claim, found in amended independent claim 1 as summarized below.
An AMF selects a PCF for a replacement of a DNN, sends allowed NSSAI for the UE and receives from the PCF list information on the replacement of DNN, based on the allowed NSSAI. When the UE requests a PDU session that includes S-NSSAI for the session, the AMF replaces the UE requested DNN based on the list.
Note that the ‘list’ is defined in the current version of TS 23.502 but is not yet defined in the version before the effective filing date of the instant application.  The claims are therefore allowed. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643